FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 12/11/2020.
RCE filed on 4/22/2020.
Amendment filed on 8/21/2019.
Application filed on 2/1/2017 with effective filing date of 6/10/2016 based on provisional application 62/348843.

The status of the claims is summarized as below:
Claims 1-2, 4, 7-21, 23, 26-38, 40, 43-57 are pending. 
Claims 1, 19, and 20 are independent claims.
In the amendment, claims 1, 7, 10-11, 16, 19-20, 26, 29-30, 35, 43, 46-47, 52 have been amended.
Claims 5-6, 24-25, 41-42 have been cancelled. Claims 3, 22, 39 have been previously cancelled.

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 7, 10-11, 16, 19-20, 26, 29-30, 35, 43, 46-47, 52, and cancellation of claims 5-6, 24-25, 41-42 in the amendment filed on 12/11/2020.

Applicant’s arguments filed 12/11/2020 have been fully considered but they are directed to newly amended language which is now addressed with combination of prior cited art Feist, Inoue, and new art Ryu.
The examiner further suggests incorporating specific algorithms included in the specification ([1120-1122]) which dictates the movement and positions of 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-11, 14, 19-21, 23, 27-30, 33, 38, 40, 44-47, 50, 55-57 are rejected under 35 U.S.C. 103 as being as being unpatentable over “Android customization – how to create a custom clock widget using Zooper Widget” by Jonathan Feist (May 15, 2014, hereinafter Feist, NPL dated 12/2/2019 in the file wraper), in view of Inoue et al. (US Pub 20080151700, hereinafter Inoue), and Ryu et al. (US Pub 2017/0075305, hereinafter Ryu, cited in 892 dated 10/7/2020).

Per claim 1, Feist teaches:
An electronic device comprising: (Page 3 line 32: android phone or tablet);
	a display; (page 3 line 32: android phone or tablet with display);
	one or more processors; and (page 3 line 32: android phone or tablet with processor);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (page 3 line 32: android phone or tablet with memory);
		at a first hour of a day, displaying on the display in a watch or clock user interface that is updated over time to indicate a current time: (Page 7 top figure with time 3:51);
			a first numeral at a first hour position, wherein the first numeral indicates the first hour, and wherein the first hour position corresponds to a position of the first hour on a clock face, and 
			a complication at a first complication position, wherein the first complication position does not overlap with the first hour position, … ; (Page 7: top figure with blue clock at the upper right corner, with first hour numeral of “3” at 3 o’clock position, and date complication “March 19, 2014” at upper left part of the clock face not overlapping the current hour position);
		at a second hour of a day different from the first hour of a day displaying, on the display, in the watch or clock user interface that is updated over time to indicate the current time: (Page 12 top figure showing clock face with different time 12:55 );
			a second numeral without displaying the first numeral, wherein the second numeral is displayed at a second hour position, wherein the second numeral indicates the second hour different from the first hour, wherein the second hour position corresponds to a position of the second hour on the clock face, … ; and (Page 12 top figure shows the same clock without the previous hour of “3” on display, but with second hour numeral of “12” at 12 o’clock position);
			the complication at a second complication position without displaying the complication at the first complication position, wherein the second complication position does not overlap with the second hour position. (Page 12 top figure shows the same clock application with date complication displayed at a second position at bottom of clock face opposite of the clock hand, which is different from previous position shown in top figure on page 7).
		at a third hour of a day different from the second hour of a day, transitioning from displaying the second numeral at the second hour position to displaying a third numeral at a third hour position, wherein the third numeral indicates that the third hour is different from the second hour, wherein the third numeral indicates that the third hour position corresponds to a position of the third hour on the clock face, and wherein transitioning includes: (Page 14 top figure shows the same clock with a third hour of “4” that is different from the 
			ceasing to display, on the display, the second numeral at the second hour position;  (Page 14 top figure shows that the hour “12” shown in Page 12 is not displayed, but rather the third hour “4” is displayed);
			displaying, on the display, the third numeral at the third hour position; and (Page 14 top figure shows that the hour “12” shown in Page 12 is not displayed, but rather the third hour “4” is displayed at 4 o’clock position);
			… . 

	Although Feist teaches displaying hour numeral of the current hour of the time along with a date complication that moves with the current time, and is positioned opposite of the current hour (Figures on Page 7, 12, 14), Feist does not teach moving the complication to avoid overlapping with hour positions of the clock/watch face; Inoue teaches:
	… at a second hour different from the first hour displaying, ...
		a second numeral …, wherein the second numeral is displayed at a second hour position, …  (Feist Figures on Page 7, 12, 14) , and wherein the second hour position overlaps the first complication position; the complication at a second complication position;(Inoue [0160-0163] Fig. 4-5: Fig. 4 and 5 shows information display 200 with date information, where the information display is moved to avoid overlapping with hour/minute time display; i.e. Fig. 4 shows hour position as around 10 o’clock, and the date/information display at the bottom of the watch face overlapping with 3-8 hours; Fig. 5 shows that when the time is at 7 o’clock, the date/information display is moved to the upper half of the watch).
	… at a third hour different from the second hour, …
		maintaining, on the display, the complication at the second complication position, wherein the second complication position does not overlap with the third hour position. (Inoue [0160-0163] Fig. 4-5: Fig. 4 and 5 shows information display 200 with date information, where the information display is moved to avoid overlapping with hour/minute time display; i.e. Fig. 4 shows hour position 
	Inoue and Feist are analogous art because they both teach methods of display watch/clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Inoue and Feist before them to combine the date/complication update method of Inoue with the time representation of Feist, to reach displaying date/complication in two fixed areas – upper/lower halves – of the watch face. One of ordinary skill in the art would be motivated to make the combination because it would provide a large area for the complication display, improve the readability of time and complication information, reduce update frequency and save power consumption. (Inoue [0164-0170]).

	Furthermore, although Feist-Inoue teaches displaying date complication on a clock face, which is inherently an application by itself, Feist-Inoue do not explicitly teach updating the complication on the watch/clock user interface from the application; Ryu teaches:
	...
		at a first hour of a day, …
			a complication at a first complication position, … , wherein the complication is an affordance that represents an application, and wherein the affordance displays a first set of information obtained from the application; ( [0215-0217] Fig. 14A teaches a first position of a music player complication which is an execution screen of a music application output on the clock face; [0184-0185, 0206] Fig. 13A-13B shows that progress of the application such as user’s steps taken throughout the day; other applications such as heart rate, calories consumption, jogging distance, etc. can also be displayed and updated);
		at a second hour of a day, …
			the complication at a second complication position … , wherein the complication is updated to display a second set of information from the application, wherein the second set of information is different from the first set of information; ( [0218-0219] Fig. 14B teaches a second position of a music player complication; [0184-0185, 0206] Fig. 13A-13B shows that progress of the application such as user’s steps taken throughout the day; other applications such as heart rate, calories consumption, jogging distance, etc. can also be displayed and updated);
		…
	Ryu and Feist-Inoue are analogous art because they both teach methods of display watch/clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Ryu and Feist-Inoue before them to combine the method of moving complication within a watch face with the display of updated application screen on a watch face taught by Ryu. One of ordinary skill in the art would be motivated to make the combination because it would provide application status that are of interests to the user on a wearable device/watch to enhance user convenience, especially if there are application running on a companion mobile device, it would update the user of the related application screen/status on a wearable watch interface without having to check on the companion mobile device (Ryu [0012, 0188]).

Per claim 2, Feist further teaches:
The electronic device of claim 1, wherein the first complication position is opposite the first hour position on the display. (Page 7 and Page 12 figure shows that the date complication information is always displayed opposite of the position of the hour hand and the hour numeral).

Per claim 4, Feist further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
	at the first hour, displaying an hour hand and a minute hand on the clock face centered on the display, wherein the hour hand indicates the first hour, and wherein the minute hand indicates a first minute of the first hour; and (Page 7 top figure shows hour hand and minute hand at “3” and “51” respectively);
	at the second hour, updating the display of the hour hand to indicate the second hour, and updating the display of the minute hand to indicate a second minute of the second hour. (Page 14 top figure shows hour and minute hands at “4” and “46” respectively).

Per claim 8, Feist further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
	receiving a user input; and 
	in response to receiving the user input: 
		entering an edit mode of the electronic device; 
		visually distinguishing the display to indicate the edit mode; (Page 11 line 28-29: after user tapping on the widget, a design mode can be entered as shown in top figure on page 12);
		receiving a second user input; and 
		in response to receiving the second user input: 
			visually indicating a displayed element for editing. (Page 12 line 20-26: user can enter date information by selecting “Edit text manually”, which resulted in the figure on the bottom of the page 12, where the date element being edited is shown, and the user had added a space into the date format).

Per claim 9, Feist further teaches:
The electronic device of claim 8, the one or more programs further including instructions for: 
	after visually indicating the displayed element for editing, receiving a third user input; and 
	in response to receiving the third user input:
		editing an aspect of the visually indicated element. (Page 12 line 20-26: after user selection of “Edit text manually” option, which resulted in the figure 

Per claim 10, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the first or the second numeral, and wherein editing the aspect of the visually indicated element comprises changing a color of the first or second numeral. (Page 3 line 26: colors of all elements on the clock widget can be changed; page 9 line 1-32 gives an example of changing the color of the red dot at the center of the clock).

Per claim 11, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the first or the second numeral, and wherein editing the aspect of the visually indicated element comprises changing a font of the first or second numeral. (Page 13 line 3-9, user can change the font property of all the text elements that includes the hour/minute number on the clock widget to be consistent with the “date” element).

Per claim 14, Feist further teaches:
The electronic device of claim 8, wherein visually indicating the displayed element for editing comprises visibly distinguishing an outline around the element. (Page 12 bottom figure shows that the “date” text being edited are highlighted with outline around the text).

Per claim 55, Feist further teaches:
The electronic device of claim 1, wherein the third hour position does not intersect with a boundary of a quadrant of the clock face. (Page 14 shows the third hour position “4” o’clock does not intersect with a boundary of quadrant of the clock face; the examiner interprets the boundary of quadrant as 12, 3, 6, 9 o’clock positions on the clock face).

Per claim 19, claim 19 is a medium (page 3 line 32: android phone or tablet with memory); claim that contain limitations that are substantially similar to claim 1, and likewise rejected.

Per claim 20, claim 20 is a method claim that contain limitations that are substantially similar to claim 1, and is likewise rejected.

Per claims 21, 23, 27-30, 33, 57, claims 21-23, 27-30, 33, 57 depend from independent claim 20, and contain limitations that are substantially the same as claims 2, 4, 8-11, 14, 55 respectively, and are likewise rejected.

Per claims 38, 40, 44-47, 50, 56, claims 38, 40, 44-47, 50, 56 depend from independent claims 19, and contain limitations that are substantially the same as claims 2, 4, 8-11, 14, 55 respectively, and are likewise rejected.

Claims 12-13, 15-18, 31-32, 34-37, 48-49, 51-54  are rejected under 35 U.S.C. 103 as being as being unpatentable over “Android customization – how to create a custom clock widget using Zooper Widget” by Jonathan Feist (May 15, 2014, hereinafter Feist), in view of Inoue et al. (US Pub 20080151700, hereinafter Inoue), Ryu, and Min at al. (US Pub 20150105125, hereinafter Min).

Per claim 12, Feist further teaches complications on the clocks can be changed:
The electronic device of claim 9, wherein the visually indicated element is the complication (Feist Page 12 top figure shows date on the clock face), … , and wherein editing the aspect of the visually indicated element comprises changing the  (Feist Page 12 bottom figure shows multiple complications that can be added/removed onto the clock widget besides “date”).

	But Feist-Inoue-Ryu do not explicitly teach the complication shown represents an application; Min teaches: 
	… wherein the complication is an affordance that represents an application …  ([0233-0236] Fig. 11A-11C show notification complication that represents a messaging application, such as message, Twitter, Facebook).
	Min and Feist-Inoue-Ryu are analogous art because they all teaching methods of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Min and Feist-Inoue-Ryu before him/her, to modify the teachings of Feist-Inoue-Ryu to include the Min’s teaching of adjusting the position of complication representing application notifications to align with user’s eyes. One would be motivated to make the combination, with a reasonable expectation of success, because it would display information of a notification complication aligned with user’s eye and easily recognized by the user, thereby enhancing user convenience (Min [0223-0224, 0238-0240]). 
 
Per claim 13, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the complication, [wherein the complication is an affordance that represents an application, wherein the affordance displays a first set of information obtained from the application,] and wherein editing the aspect of the visually indicated element comprises updating the affordance to display a second set of information obtained from the application. (Feist: Page 12 line 20-38,  bottom figure shows that there is a plurality of fields such as battery, calendar, weather that can be displayed as the complication; and for the date field, the format and elements of the field can be formatted to fit user’s need, i.e. adding/deleting year information).
	But Feist-Inoue do not explicitly teach the complication shown represents an application; Min teaches: 
	… wherein the complication is an affordance that represents an application, wherein the affordance displays a first set of information obtained from the application …  ([0233-0236] Fig. 11A-11C show notification complication that represents a messaging application, such as message, Twitter, Facebook).
	Min and Feist-Inoue-Ryu are analogous art because they all teaching methods of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Min and Feist-Inoue-Ryu before him/her, to modify the teachings of Feist-Inoue-Ryu to include the Min’s teaching of adjusting the position of complication representing application notifications to align with user’s eyes. One would be motivated to make the combination, with a reasonable expectation of success, because it would display information of a notification complication aligned with user’s eye and easily recognized by the user, thereby enhancing user convenience (Min [0223-0224, 0238-0240]). 
 
Per claim 15, Feist further teaches updating the hour and minute hands with different numerals according to time passage/setting (clock figures in page 7, 12, 14), but Feist-Inoue-Ryu do not explicitly teach a rotatable input mechanism for changing/setting time; Min teaches:
The electronic device of claim 1, wherein the electronic device further comprises a rotatable input mechanism, and wherein the one or more programs further include instructions for: (Min [0282] hour/minute hand can be dragged by the user to adjust time);
	detecting a rotation of the rotatable input mechanism; and (Min [0282-0283] Fig. 15A illustrates the user dragging both hour and minute hand to change the time to 3 o’clock in order to set a function/alarm at the set time);
	in response to detecting the rotation of the rotatable input mechanism: 
		updating the first or second numeral to indicate a non-current hour determined in accordance with the rotation, wherein the updated first or second numeral is displayed at a non-current hour position on the clock face corresponding to the non-current hour. (Min [0282-0283] Fig. 15A illustrates the user dragging both hour and minute hand to set the time to 3 o’clock in order to set a function/alarm at the set time; Fig. 15A (b) shows that virtual hour hand 157a and minute hand 157b are the new virtual time set by the user by dragging the hand).
	Min and Feist-Inoue-Ryu are analogous art because they all teaching methods of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Min and Feist-Inoue-Ryu before him/her, to modify the teachings of Feist-Inoue-Ryu to include the Min’s teaching of providing alarm by user dragging/rotating hour/minute hands. One would be motivated to make the combination, with a reasonable expectation of success, because it would additionally provide alarm functions to users, thereby enhancing users’ convenience (Min [0282-0283]). 

Per claim 16, Feist-Inoue-Ryu-Min further teaches:
The electronic device of claim 15, wherein the complication displays information corresponding to a current hour, wherein the information corresponding to the current hour pertains to a first information source and is information other than a day, time, or date of the current hour, and wherein the one or more programs further include instructions for: 
	in response to detecting the rotation of the rotatable input mechanism: 
		updating the complication to display information corresponding to the non-current hour, wherein the information corresponding to the non-current hour pertains to the first information source and is information other than a day, time, or date of the non-current hour. (Min [0317-0319] Fig. 19B shows when the user moves the minute hand 156b to a virtual time position 157b corresponding to a subway line #2 information, the information related to the subway line #2 is displayed on Fig. 19B (c)).

Per claim 17, Feist-Inoue-Ryu-Min further teaches:
The electronic device of claim 16, wherein updating the complication further comprises displaying the complication at a non-current complication position and ceasing to display the complication at the first or second complication position, wherein the non-current complication position does not overlap with the non-current hour position. (Min [0321-0323] Fig. 20A shows that when user perform a preset gesture to change the time – such as movement of the hour hand of 

Per claim 18, Feist-Inoue-Ryu-Min further teaches:
The electronic device of claim 15, the one or more programs further including instructions for: 
	displaying an hour hand and a minute hand, wherein the hour hand indicates the first or second hour, and wherein the minute hand indicates a first minute; and  (Min Fig. 15A (a) shows an hour hand 156a and 5A (b) shows a minute hand 156b before user interaction);
	in response to detecting the rotation of the rotatable input mechanism: … (Min [0282-0284] user can drag the hour and minute hands to set a new virtual time, Fig. 15A(a) and 15A(b) shows that the user have dragged both hands to new position shown as new hour 157a and new minute 157b).
		updating the hour hand and the minute hand to indicate the non-current hour. (Min [0282-0284] Fig. 15A(a) and 15A(b) shows that the user have dragged both hands to new virtual time shown by hour hand 157a and minute hand 157b).

Per claims 31-32, 34-37, claims 31-32, 34-37 depend from independent claim 20, and contain limitations that are substantially the same as claims 12-13, 15-18 respectively, and are likewise rejected.

Per claims 48-49, 51-54, claims 48-49, 51-54 depend from independent claims 19, and contain limitations that are substantially the same as claims 12-13, 15-18 respectively, and are likewise rejected.

Claim(s) 7, 26, 43 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Feist, in view of Inoue, Ryu, and Relyea at al. (US Pub 20100157742, hereinafter Relyea, from IDS).

Per claim 7, Feist-Inoue-Ryu further teaches additional information of applications displayed on the watch face (Ryu Fig. 13A-13B), but do not explicitly teach a touch display and launching associated application in response to contact with the complication; Relyea teaches:
The electronic device of claim 1, wherein the display is a touch-sensitive display, and wherein the one or more programs further include instructions for: ([0022] device with touch screen);
	detecting a contact on the displayed complication; and ([0093] Fig. 9A: user selection of the tab 950-2 may launch communication or calendar facility);
	in response to detecting the contact: 
		launching the application represented by the affordance; and 
		ceasing to display the complication and the first or the second numeral. ([0093] Fig. 9A: user selection of the tab 950-2 may launch communication or calendar facility, and provide user with communication view or calendar view including the event associated with the selected tab);
	Relyea and Feist-Inoue-Ryu are analogous art because Relyea also teaches method of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Relyea and Feist-Inoue-Ryu before him/her, to modify the teachings of Feist-Inoue-Ryu to include the teachings of Relyea so that application can be launched by touching the affordance representing the application. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable users to access application and relevant information directly from the watch face without having to go through OS menu to launch the application.

Per claim 26, 43, claims 26 and 43 contain limitations that are substantially the same as claim 7, and are likewise rejected.
Conclusion

Examiner cites particular columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2142  

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176